Citation Nr: 1828391	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for open angle glaucoma, to include on an extraschedular basis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of retinal detachment, right eye, status post surgical repair of scleral buckle, to include on an extraschedular basis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Matt A. Kazmierczak, Attorney




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran performed active duty for training from November 1976 to March 1977 and served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested for a Board videoconference hearing to present testimony regarding his claim for an increased rating for his right eye disability, that hearing request was withdrawn in February 2016.  38 C.F.R. § 20.704 (2017).

In June 2016 and June 2017, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right eye disabilities have not resulted in corrected visual acuity of 20/200, remaining visual field of 15 degrees or less, or incapacitating episodes having at least 2 weeks duration during a 12-month period.

2.  The Veteran has right dry eye syndrome secondary to his service-connected right eye disabilities.

3.  The Veteran's symptoms and functional loss associated with his right eye disabilities are either contemplated by the rating criteria or do not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  

4.  The Veteran was gainfully employed until January 31, 2017, and the evidence does not show that his service-connected right eye disability, even when considered in combination with his other service-connected disabilities, has rendered him unable to secure or follow a substantially gainful occupation since that time. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right eye open angle glaucoma have not been met on either a schedular or extraschedular basis.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.79, Diagnostic Codes 6013, 6066, 6080 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of right eye retinal detachment have not been met on either a schedular or extraschedular basis.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.79, Diagnostic Codes 6009, 6013, 6066, 6080 (2017).

3.  The criteria for a separate 10 percent rating for right dry eye syndrome are met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 3.310, 4.79, Diagnostic Code 6025.

4.  The criteria for a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Increased Ratings

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7  . 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Glaucoma

The Veteran is service connected for right eye open angle glaucoma, which is contemplated by Diagnostic Code 6013 and is rated as 10 percent disabling based on the need for continuous medication.  Diagnostic Code 6013 provides for higher ratings based on visual impairment due to open-angle glaucoma.  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75(a).  With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision).  38 C.F.R. § 4.79, Diagnostic Code 6090.  In this case, there is no evidence of diplopia; as such, only the criteria pertaining to impairment of visual acuity and visual field are for consideration.

Central visual acuity is generally evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079.  

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for the purpose of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  Under 38 C.F.R. § 3.383(a), compensation is payable as if both eyes were service-connected if the impairment in each eye is rated at a visual acuity of 20/200 or less, or if the peripheral field of vision of each eye is 20 degrees or less.  As neither of these conditions is present in this case, the Veteran's nonservice-connected left eye is considered to be 20/40 for rating purposes.

Measurement of the visual field must be presented on a Goldmann perimeter chart of at least 16 meridians.  The method for the calculation of the average concentric contraction from the eight principle meridians is provided in 38 C.F.R. § 4.76a   with ratings for impairment provided in 38 C.F.R. § 4.79.

In order to warrant a higher 20 percent rating based on impaired central visual acuity, the evidence must show that vision in one eye is 20/40 and vision in the other eye is 20/200.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Alternatively, in order to warrant a higher rating based on visual field defect, the evidence must show contraction of the central visual field with a remaining field of six to 15 degrees.  38 C.F.R. § 4.79, Diagnostic Code 6080.

Here, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for glaucoma based on visual impairment.  The evidence does not show that the Veteran's right eye visual acuity was 20/200 or worse or that there is a visual field defect with a remaining field of 15 degrees or less.  Rather, VA examinations in August 2017 and September 2014 showed corrected right distance visual acuity of no worse than 20/60.  Additionally, while visual field testing during those examinations showed some contraction of the central visual field, the remaining field average was significantly greater than 15 degrees and, in fact, more nearly approximated 50 degrees.  Thus, the findings on VA examinations do not support entitlement to a higher rating for glaucoma based upon visual impairment.
 
Similarly, ongoing VA treatment notes are silent for evidence of visual impairment to such a degree that a higher rating is warranted.  In this regard, they show right eye corrected visual acuity of generally no worse than 20/60, and most recently, in January 2018, corrected right visual acuity was 20/30.  To the extent that there are various other findings, including pinhole acuity measurements, the August 2017 VA examiner addressed such findings and concluded that the January 2012 refraction-aided visual acuity of 20/40 in the right eye is the best approximation of the Veteran's corrected vision during the relevant time period.  Regarding visual field, ongoing VA treatment notes also document the presence of a superior defect in a partial arcuate pattern, but describe only a "mild sup depression" and note the reliability or value of the testing as an indicator of visual impairment due to glaucoma to be limited.  In this regard, the Veteran has some impairment caused by nonservice-connected cataracts, as discussed by the August 2017 VA examiner.  Regardless, there is nothing in the clinical records to suggest that any defect found was more significant than those shown on visual field testing during VA examinations.  

In sum, neither the VA examinations nor the clinical evidence support entitlement to a higher rating for open angle glaucoma based on visual impairment.  Thus, a rating in excess of 10 percent for open angle glaucoma is denied.
 


Residuals of Retinal Detachment

The Veteran's residuals of retinal detachment are currently rated as 10 percent disabling under Diagnostic Code 6009, which provides the rating criteria for unhealed eye injury and is rated under a General Rating formula that evaluates eye disabilities on the basis of either visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  While there are other potentially relevant diagnostic codes related to retinopathy, detachment of the retina, and uveitis, they similarly provide for rating the eye disability under a General Rating Formula as with Diagnostic Code 6009.  

Initially, the Board notes that because the Veteran's glaucoma is already rated based on visual impairment, his residuals of retinal detachment cannot also be rated based on visual impairment, as evaluating the same manifestation of a disability under different diagnostic codes is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, to the extent that visual impairment related to retinal detachment residuals could be considered based on the argument that the Veteran's glaucoma is currently rated as 10 percent disabling based on the need for continuous medication and not visual impairment, the Board points out that a higher rating would still not be warranted.  In this regard, the evidence discussed above does not show the presence of visual impairment to such a degree, based on either impaired central visual acuity or visual field defect and regardless of the cause, such that a rating in excess of 10 percent is warranted. 

Turning to incapacitating episodes, in order to warrant a rating in excess of 10 percent, the evidence must show the Veteran's right eye retinal detachment residuals were productive of incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 month. 38 C.F.R. § 4.79, Diagnostic Code 6090.  Here, notwithstanding the Veteran's post-surgical recovery period from October to December 2011 during which time a temporary total rating was assigned, the medical and lay evidence of record does not indicate that the Veteran has had any incapacitating episodes as defined by VA (a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) as a result of his service-connected right eye disability at any time during the appeal period.  Thus, an increased rating based on incapacitating episodes is not warranted in this case.  

In sum, as the preponderance of the evidence supports the currently-assigned 10 percent ratings for right eye open angle glaucoma and for right eye residuals of retinal detachment, the claims for increased ratings must be denied.

Separate Ratings 

The Board observes that, in a January 2018 addendum, the August 2017 VA examiner attributed the Veteran's dry eye syndrome to his service-connected residuals of retinal detachment.  Thus, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 6025 for disorders of the lacrimal apparatus on a unilateral basis (as only the right eye is service-connected).  38 C.F.R. § 4.79. 

While the examiner also attributed or found a possible connection between other conditions and the Veteran's service-connected eye disabilities, including a history of uveitis, posterior vitreous detachment, floaters and flashers, and retinal or macular scar, the Board finds that additional separate ratings are not assignable.  In this regard, the August 2017 examiner noted that some of the conditions caused no visual impairment, and, to the extent that the condition does cause some visual impairment (such as the centrally located retinal scar), a separate award based on visual impairment would constitute pyramiding, as discussed above.  38 C.F.R. § 4.14; see also Esteban, supra.

Finally, the Board notes that, as the August 2017 examiner found that the Veteran's retinal nevi and allergic conjunctivitis were not related to his service-connected eye disabilities, those conditions are not considered part of the Veteran's service-connected eye disabilities and separate ratings for such conditions are not assignable.



Extraschedular Consideration

The issue of entitlement to an extraschedular rating has been raised in this case.  To accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017). 

The Board cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Here, in a September 2017 memorandum, a VA Director of Compensation and Pension Service denied an extraschedular rating for the service-connected right eye disabilities, noting that the record did not show hospitalizations or physician-prescribed bed rest related to the eye disabilities; problems with past employment due to the right eye disabilities; that corrected distance visual acuity on the last examination was 20/60; and, because the Veteran was found to have meet the requirements to pass the New York State DMV vision test.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016) (noting that an extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis). 
. 
Following a review of the record, the Board agrees that an extraschedular rating is not warranted because the schedular criteria are adequate in addressing the severity of the Veteran's right eye disabilities, and because the evidence does not show an exceptional or unusual disability picture.  38 C.F.R. § 3.321  (b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, to include for changes in vision and complaints associated with unhealed eye injury such as dry eye and seeing spots.  Moreover, evaluation of visual impairment contemplates using corrective glasses.  The Board also observes that the Veteran has even recently denied visual complaints, including floaters, flashes, and loss of vision, including in July 2016, May 2017, and October 2017.  He is also already separately compensated for psychiatric symptoms associated with pain and emotional distress, generally, and thus, cannot be awarded an additional rating for those same symptoms attributed to his eye disability.  The record further shows that despite his eye complaints, the Veteran has retained good vision, was able to work for the USPS for nearly 35 years driving a truck until retirement in January 2017, and was able to pass a state DMV vision test.  He also more recently reported helping advocate for other veterans, supporting that the Veteran continues function and to be productive despite his right eye disabilities.  There is no other evidence of an unusual or exceptional disability picture related to the Veteran's right eye disabilities.  

Thus, the overall right eye disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  Id. at 115. 

B. TDIU

The Veteran seeks a TDIU, asserting that he is unemployable due to his service-connected right eye disability, as well as due to his combined service-connected disabilities.  Following a review of the record, the Board finds that a TDIU is not warranted.

As a threshold matter, when considering bilateral factor and disabilities resulting from a common etiology, the schedular criteria for a TDIU are met.  38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Initially, the record shows that the Veteran worked full-time as a truck driver with the United States Postal Service for nearly 35 years and up until January 31, 2017.  As the record shows that the Veteran was gainfully employed until January 31, 2017, a TDIU prior to that date is denied.

The Board also finds that a TDIU is not warranted for the period from January 31, 2017, as the evidence does not show that the Veteran's service-connected disabilities rendered him unable to perform the mental and physical acts required by employment.  In this regard, an August 2017 VA examiner concluded that the Veteran's right eye disabilities would not significantly impact his ability to work.  The examiner noted that the Veteran may experience difficulty with visual tasks requiring clear and detailed fine binocular vision, but noted that his best corrected vision meets the requirements of the New York state DMV vision test.  

Regarding the Veteran's other service-connected disabilities, including psychiatric, low back and associated radiculopathy of the lower extremities, bilateral foot, right knee, right ankle, and right hamstring disabilities, there is similarly no evidence that they rendered the Veteran unemployable during the period from January 31, 2017.  On the contrary, in March 2018, a VA examiner opined that the Veteran's psychiatric disorder may mildly impair his occupational functioning due to irritability, fatigue, and depression.  The same month, a separate VA examiner opined that, while the Veteran's service-connected physical disabilities affecting the back and lower extremities might prevent physical labor that required running, prolonged ambulation or sitting, and heavy lifting, but would not preclude all employment to include sedentary employment. 

The Board finds the foregoing opinions to be consistent with the ongoing VA treatment notes.  Those records show that, for the period from January 31, 2017, despite complaints of chronic pain related to his various disabilities, as well as the Veteran's reports of associated functional limitations, the Veteran was routinely observed to ambulate well without assistance and to have a normal gait, albeit with a knee brace.  He also variously reported exercising weekly on a treadmill and speed walking for 2.5 miles on Fridays.  Further, despite exhibiting some anxiety, the Veteran was observed to be polite, pleasant, and comfortable during treatment, and was noted to have appropriate judgment in social situations.  He was also routinely noted to have "good" activities of daily living in terms of appearance, and was even at times observed to be euthymic and calm.  Importantly, his eye, back, and psychiatric disabilities or findings related thereto, were generally described as stable.

The Board notes that the Veteran's ongoing treatment for chronic pain also related to nonservice-connected disabilities, including hand and neck disabilities.  And, it is noteworthy that during the period from January 2017, the Veteran reported that he was working with and as an advocate for veterans.  Such evidence supports that the Veteran is capable of performing mental acts required by employment and, at the very least, sedentary work.

The Board acknowledges that the Veteran's medical history supports some impact on occupational functioning by his service-connected disabilities.  In this regard, a prior VA examiner in September 2016 noted that the Veteran's service-connected lower extremity symptoms (knee and radiculopathy/neuropathy) would cause some difficulty getting in and out of the USPS truck due to pain and discomfort.  However, the examiner did not suggest that the Veteran's lower extremity symptoms rendered him unemployable.  VA examiners in October 2012 found no functional impact from the Veteran's right ankle and psychiatric disabilities.  Instead, the October 2012 VA psychiatric examiner found that the Veteran's social and occupational history suggested a history of adequate functioning without impairment, as the Veteran had maintained a good relationship with his wife and children, and "has been successfully employed for the past 26 years."  Prior to that, though remote, VA examiners in 2009 addressing other service-connected disabilities also did not note evidence of unemployability.

There is no other probative evidence to support that the Veteran's service-connected disabilities have rendered him incapable of performing the physical and mental acts required by employment for the period from January 31, 2017.  To the extent that the Veteran asserts as much, his lay assertions are outweighed by the competent medical opinions to the contrary, as well as the clinical evidence supporting those opinions.  Indeed, with respect to the Veteran's lay assertions regarding pain and functional limitation, the Board observes that similar reports were made by the Veteran in 2008 and 2009 of chronic pain related to his service-connected disabilities, including while working, with associated functional limitations and even missed work due to back pain.  Nevertheless, the Veteran was able to continue working for over seven more years until he qualified for his planned retirement, as referenced variously throughout treatment records.  In this regard, the record clearly shows the Veteran to have retired as planned after nearly 35 years of work with the USPS, and there is no evidence that the Veteran has been denied gainful employment due to any service-connected disabilities since January 31, 2017. 

The Board also points out that unemployment and/or underemployment are not equivalent to unemployability, and considerable industrial impairment due to the Veteran's disabilities is already contemplated in the ratings assigned since January 31, 2017.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).

In any event, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board acknowledges that medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, however, the weight of such evidence indicates that the Veteran's service-connected disabilities, alone or in combination, have not rendered him unable to obtain or retain substantially gainful employment for the period from January 31, 2017.  The Board also finds that a combined effects opinion is not required in this case, as the record contains recent VA medical opinions addressing the various service-connected disabilities, as well as relevant and contemporaneous evidence, as discussed above, showing the Veteran to be generally stable and functioning well despite his service-connected physical and mental disabilities.  

In sum, under these circumstances, the Board finds that the claim for TDIU must be denied. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for higher ratings and a TDIU, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).
	
ORDER

A rating in excess of 10 percent for right eye open angle glaucoma, to include on an extraschedular basis, is denied.

A rating in excess of 10 percent for right eye retinal detachment residuals, to include on an extraschedular basis, is denied.

A separate 10 percent rating for right eye dry eye syndrome is granted.

A TDIU is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


